PER CURIAM.
After issue was joined in this action, and several adjournments were had, the attorneys for the respective parties entered into a written stipulation adjourning the case from March 20 until April 3, 1912. This stipulation was made on March 18th, two days before the day set for trial. On March 20th, neither *962side appearing in court to answer the call of the calendar, the case was dismissed. The plaintiff thereafter moved upon notice to open his default and vacate the judgment of dismissal, which motion was denied.
The court below did not lose jurisdiction of the case by reason of the dismissal. Johnson v. Monahan, 47 Misc. Rep. 689, 94 N. Y. Supp. 351. No good reason was shown, in the affidavits opposing the motion to open the default, why the same should not have been granted, and the order must be reversed.
Order reversed, and cause restored to the calendar, with costs to the appellant to abide the event.